Name: Regulation (EEC) No 2565/70 of the Commission of 18 December 1970 amending Regulation (EEC) No 2637/69 fixing the amount of the premium for grubbing apple trees, pear trees and peach trees and the conditions for granting such premium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 871 No L 275/22 Official Journal of the European Communities 19.12.70 REGULATION (EEC) No 2565/70 OF THE COMMISSION of 18 December 1970 amending Regulation (EEC) No 2637/69 fixing the amount of the premium for grubbing apple trees, pear trees and peach trees and the conditions for granting such premium THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for Article 2 (3 ) of Regulation (EEC) No 2637/69 : 'The amount of the grubbing premium shall be fixed on the basis of 800 units of account per hectare. 1 Article 2 Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2517/691 of 9 December 1969 laying down certain measures for reorganising Community fruit production, as amended by Regulation (EEC) No 2476/70,2 and in particular Articles 1 and 3 thereof; Whereas by Regulation (EEC) No 2476/70 the Council increased the maximum amount of the grubbing premium and provided that the whole premium should be paid after grubbing has been completed ; whereas, consequently, certain provisions of Commission Regulation (EEC) No 2637/693 of 24 December 1969 fixing the amount of the premium for grubbing apple trees, pear trees and peach trees and the conditions for granting such premium should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables ; The following shall be substituted for Article 7 of Regulation (EEC) No 2637/69 : 'The grower shall furnish the proof referred to in Article 3 (2 ) of Regulation (EEC) No 2517/69 by submitting to the competent authority the certificate referred to in Article 6 .-' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall take effect from 1 January 1970 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1970 . For the Commission The President Franco M. MALFATTI 1 OJ No L 318, 18.12.1969, p. 15. 2 OJ No L 266, 9.12.1970, p . 2 . 3 OJ No L 327, 30.12.1969, p. 31 .